Citation Nr: 0925325	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  99-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant served on active duty from December 1983 to 
February 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2001, the Board remanded 
this case to the RO for further evidentiary development.

The claim before the Board at this time is service connection 
for PTSD.  There are indications of a psychiatric problem 
other than PTSD.  This issue was referred to the RO in March 
2001 for development and adjudication.  However, the RO has 
yet to adjudicate this claim.  

At this time, issue before the Board is limited to the PTSD 
claim and the claim of service connection for an acquired 
psychiatric disorder is again referred to the RO for 
appropriate action.  See Clemons v. Shinseki, __ Vet. App. __ 
(Feb. 19, 2009) (per curiam order) (discussing the scope of a 
claim when multiple psychiatric diagnoses are present).


FINDINGS OF FACT

The appellant's PTSD, first diagnosed after service, does not 
result from a verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125(a) (2008); 73 Fed. Reg. 64208 (Oct. 29, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his/her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

With respect to a claimed stressor involving trauma of a 
sexual nature, the Court has noted that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  
Because personal trauma is an extremely personal and 
sensitive issue, many incidents of personal trauma are not 
officially reported, and the victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Notably, the appellant's accounts of her alleged stressors 
not only must be confirmed, her lay evidence must otherwise 
found to be credible.  The credibility to be accorded to the 
appellant's lay testimony is within the province of the 
adjudicators and is not a matter of medical expertise.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) and Zarycki.

To comply with the statutory requirements of 38 U.S.C.A. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the appellant's evidentiary assertions.  The Board must 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Meyer v. 
Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994); Gilbert, 1 Vet. App. 49 
(1990).  It is the Board's principal responsibility to assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 
1369 (Fed. Cir. 2000).  

The United States Court of Appeals for the Federal Circuit 
has held that the Board is "an expert administrative board, 
[which] is the only proper tribunal to find the contested 
facts in veterans cases."  Elkins, supra.  The Federal 
Circuit has further held that the Board has "the authority 
to discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (1997).  In Caluza, 7 Vet. App. at 511, the Court held 
that credibility can be impeached generally by a showing of: 
"interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  With respect to credibility 
findings, the RO stands in the same position as the Board.

The Court in Caluza, 7 Vet. App. at 511, further cited the 
following case law to support its conclusions concerning 
credibility assessment.  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 895 (W. Va. 
1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened...long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 
(Fed. Cir. 1987 (impeachment by testimony which was 
inconsistent with prior written statements).  Although 
credibility is often defined as determined by the demeanor of 
a witness, a document may also be credible evidence.  See 
e.g., Fasolino Foods v. Banca Nazionale Del Lavoro, 761 F. 
Supp. 1010, 1014 (S.D.N.Y. 1991); In Re National Student 
Marketing Litigation, 598 F. Supp. 575, 579 (D.D.C. 1984).

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza, 7 Vet. App. at 511, summarized 
that the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.

The Board further submits the following additional legal 
authorities as providing important guidelines for assessing 
credibility.  The United States Supreme Court counsels that 
oral testimony in conflict with contemporaneous documentary 
evidence deserves little weight.  United States v. United 
States Gypsum Co., 333 U.S. 364, 396, 92 L. Ed. 746, 68 S. 
Ct. 525 (1947).

The form of credibility instruction given in the context of 
trial by jury is within the discretion of the trial court.  
Clark v. United States, 391 F.2d 57, 60 (8th Cir.), cert. 
denied, 393 U.S. 873 (1968); United States v. Merrival, 600 
F. 2d 717, 719 (8th Cir., 1979).  The Board (as well as the 
RO), as the fact finder in claims for veterans benefits, is 
in the same position as a jury in a civil or criminal case.  
In Clark, the Court of Appeals for the Eight Circuit held 
that the following instruction given by the trial court 
correctly set out the factors to be considered by the jury in 
determining the credibility of witnesses:

You are instructed that you are the sole judges 
of the credibility of the witnesses and of the 
weight and value to be given to their testimony.  
In determining such credibility and weight you 
will take into consideration the character of the 
witness, his or her demeanor on the stand, his or 
her interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as well as 
all the other facts and circumstances given in 
evidence.

391 F.2d at 60. 

In Merrival, the court held that the following general 
credibility instruction provided protection for the accused:

You should carefully study all the testimony 
given, the circumstances under which each witness 
has testified, and every matter in evidence which 
tends to show whether a witness is worthy of 
belief.  Consider each witness' ability to 
observe the matters as to which he or she has 
testified and whether each witness is either 
supported or contradicted by other evidence in 
the case.

600 F.2d at 720 n.2.

The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) covers other 
significant factors:

The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which you 
believe to be false, and you may reject the 
whole or any part of the testimony of such 
witness.  (emphasis added.)

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The appellant alleges that her currently diagnosed PTSD 
results from sexual assault(s) during service.  There is no 
evidence, or allegation, that the appellant was diagnosed 
with PTSD during service.  Thus, the amendment to 38 C.F.R. 
§ 3.304(f) during this appeal, creating a stressor 
presumption, does not apply.  See 73 Fed. Reg. 64208 (Oct. 
29, 2008) (to be codified at 38 C.F.R. § 3.304(f)).

The record reflects a diagnosis of PTSD related to the 
appellant's alleged sexual assaults during service.  See, 
e.g., January 2006 opinion from L.K., Ph.D., Director of VA's 
Women's PTSD Center; January 2007 report from K.N.S., MD., VA 
Staff Psychiatrist; VA clinical records dated October and 
November 2007.  Thus, the issue on appeal concerns whether a 
verifiable in-service stressor is productive of the 
appellant's PTSD.

The appellant served on active duty from December 27, 1983 to 
February 1, 1984.  On her medical prescreening form (DD Form 
2246) dated November 1, 1983, the appellant denied having any 
significant prior medical history.  She specifically denied 
ever having an addiction to drugs or alcohol.  This statement 
was signed under the penalties for false statements.

On an Alcohol and Drug Abuse Screening Certificate dated 
November 2, 1983, the appellant was provided definitions of 
what constituted marijuana, narcotics, physical/physiological 
dependence, psychological dependence and stimulants.  She 
signed a certified statement denying past usage of narcotics, 
stimulants, depressants, hallucinogens/psychedelic drugs, or 
marijuana.  This statement was signed under the penalties for 
false statements.

On her Report of Medical History dated November 4, 1983, the 
appellant specifically denied a pre-service history of 
marijuana use, other drug abuse, and alcohol abuse.  This 
statement was signed under the penalties for false 
statements.

On January 1, 1984, the appellant presented for emergency 
care due to lower abdominal cramps and not having a bowel 
movement in one week.  She stated "I'm so nervous I can't 
go."  She was assessed with constipation.

On January 20, 1984, the appellant's company commander 
reported inconsistent progress on the part of the appellant, 
voicing concern of a potential learning disability.  In a 
sworn statement that same day, the appellant admitted to a 
pre-service history of drug usage, but denied use of any type 
of unlawful drugs or narcotic substance since reporting for 
active duty.  She admitted to the following pre-service 
history of drug usage over a 3 year period:

Marijuana 7 times  First Dec. 1980  Last use Dec 20, 
1983
Amphetamines 5 times  First December 83  Last 
December 1983
Cocaine 1 time  Dec 19, 1983
Mushroom 1 time Jan 82

On January 23, 1984, the appellant presented for a female 
sick call desiring out of the Navy.  At that time, she 
admitted to the following substance abuse:

Marijuana 7 times Dec. 1980- Dec 83
Amphetamines 5 times Dec 83
Cocaine 1 time Dec 83
Mushrooms 1 time Jan 82

In a signed statement dated January 24, 1983, the appellant 
indicated her awareness of being considered for 
administrative separation by fraudulent entry into the naval 
service by failure to disclose preservice drug abuse, waived 
her rights to objection, and did not object to the discharge.

On January 25, 1984, the appellant was recommended for 
administrative separation by fraudulent entry into the naval 
service by failure to disclose preservice drug abuse.  It was 
noted that the appellant admitted in a sworn and voluntary 
statement that she fraudulently concealed her preservice drug 
abuse during her enlistment process.  It was also noted that 
the appellant's entry urinalysis had been confirmed as 
positive for amphetamines and cannabis.

Overall, there is no service department record documenting 
that the appellant was sexually assaulted in service.  As 
noted above, VA recognizes that many incidents of personal 
trauma are not officially reported.  M21-1MR, Part IV, 
subpart ii.1.D.17.  Thus, the Board must scour the record to 
determine whether alternative evidence exists to corroborate 
the claimed stressor, or stressors.

One form of evidence consists of the statements by the 
appellant herself.  Unfortunately, the appellant has 
demonstrated a propensity to make false statements and her 
overall assertions, which are inconsistent with the 
evidentiary record, lack any indicia of credibility.

The appellant filed her service connection claim for PTSD in 
October 1996.  In support of her claim, she submitted a 
stressor statement which described in graphic terms numerous 
rape incidents which allegedly occurred during service.  She 
reported that, on approximately January 21, 1984, she was 
verbally and sexually assaulted by her commanding chief in 
his office.  On approximately January 22, 1984, her 
commanding officer raped her vaginally and anally in his 
office.  She was sexually assaulted by her chief on January 
23, 1984.  Also on January 23, 1984, she reported an 
additional rape by two service men in a supply room which she 
states was witnessed by two other individuals.

During VA C&P examination in January 1997, the appellant 
described a history of sexual harassment during service which 
escalated to her being raped by three different men up to 
three times per day for a period of two weeks.  Notably, this 
statement appears to add additional rape incidents not 
previously claimed.

In a statement received in September 2003, the appellant 
additionally reported being stalked during service, and being 
raped in her own bed in the middle of the night.  Notably, 
the appellant appears to report new stressors not previously 
reported.

In a statement to VA clinicians in January 2005, the 
appellant reported being gang raped by 4 recruits and her 
commander.  Notably, the appellant appears to identify two 
additional individuals who had raped her in service.

In a statement dated December 2005, the appellant stated that 
her rapes during service occurred everyday until February 5, 
1984.  Notably, the appellant again adds additional episodes 
of rape incidents not previously reported.  

In a statement received in September 2006, the appellant 
reported being sexually assaulted approximately "60 times" 
by 4 different men during service.  Notably, the appellant 
identified one less individual who had allegedly raped her.

On review of the record, the Board finds no observations from 
any individuals confirming that these alleged incidents took 
place.  The appellant herself denies that any documentary 
evidence exists, and asserts that she was threatened with a 
dishonorable discharge if she revealed the rapes.  See VA C&P 
examination dated January 1997.  Thus, this claim rises and 
falls based upon the credibility of the appellant's 
assertions.

In a statement received in December 1999, the appellant 
submitted the following written statement:

We wish to reiterate that the Veteran tested 
NEGATIVE for Drug use prior to entry and upon 
separation from the service, and that all claims 
of drug abuse are false.

In a statement received in April 2001, the appellant 
explained the reason for her discharge as follows:

I did not intend to get discharged from the U.S. 
Navy.  I wanted to get out of the situation I 
was in of being gang raped every night.  So when 
they asked me if I had a substance abuse problem 
is said "YES."  I never had an abuse problem in 
only said that in hopes of getting transferred 
to another place IE ... hospital or program.  I 
was terrified because of [E.D.] (Trenton, N.J.) 
the Officer in Charge and S.R. (J.S.) (Seattle) 
and another S.R. whom I didn't know.  You have 
to put yourself in my shoes and understand what 
I was being put through every day...

The Board finds that these written statements submitted to VA 
are patently false.  During service, the appellant certified 
under penalties for false statements that she did not have a 
pre-service history of alcohol or drug usage.  On two 
occasions during service, she explained in detail a history 
of pre-service drug usage.  Importantly, the appellant was 
found to test positive for cannabis and amphetamines by 
urinalysis on her induction examination.  The appellant's own 
admissions, and most importantly the urinalysis results, 
confirming drug usage prior to service, totally undermine the 
appellant's credibility before the Board regarding all 
claims.

The appellant explains that she essentially made up the pre-
service drug usage history in an effort to escape the 
repeated rapings in service.  This explanation of events does 
not hold up to careful scrutiny.  Post-service, after she was 
no longer under the control of the military and anyone in the 
military that may wish to harm her or blackmail her, the 
appellant has explained an extensive pre-service history of 
alcohol and drug usage.

Such facts as the Veteran's own statements following service 
provide highly probative evidence against this claim. 

For example, treatment records from Eagleville Hospital dated 
from June to December 1985 included the appellant's report of 
a history of drinking approximately 17 beers per day since 
the age of 15, snorting methamphetamine approximately 20 
times in the past year, and smoking 3-5 joints of marijuana 
per day.  Her drug usage had co-existed with her alcohol use 
since the age of 13.

Notably, the Eagleville Hospital treatment records are the 
first post-service treatment records available.  The Board 
places great probative value and reliability to this report 
of history as it was made within a short time from the 
appellant's separation from service, and made in the context 
of seeking appropriate medical treatment (alcohol 
dependence).  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Very importantly, when making these statements to the 
Eagleville physicians, the appellant was not under threat of 
retaliation from military officials which undermines the 
appellant's alleged motivation for admitting drug abuse in 
service.  Also notable, when mentioning her military 
experience, the appellant did not report a rape incident.  
Rather, she admitted that she was discharged from the Navy 
for "drug use", undermining, once again, her own claim.

Additionally, a March 1995 psychological report from Dr. 
M.A.G., includes the appellant's report of alcohol abuse 
beginning at age 16, to the point where she "couldn't 
function."  An April 1994 statement from G.P., a Director of 
Domestic Abuse Center in Northridge California, also reflects 
the appellant's report of a history of substance abuse 
beginning at approximately age 9.  See also VA inpatient 
record dated April 1997 (alcohol abuse history dating back to 
age 10).

Overall, the appellant's statements during service, the 
urinalysis results upon induction, and her own statements to 
her treating physicians before the filing of this claim 
provide overwhelming evidence that the appellant had a pre-
service history of alcohol and drug usage and that her 
current statements to the VA are false.  This evidence 
conclusively establishes that the Veteran has submitted false 
statements to the military and VA, and refutes her allegation 
of a "false" admission of pre-service drug usage for 
purposes of escaping a sexually assaultive environment. 

Moreover, the appellant's memory and credibility issues do 
not end here.  For example, the appellant reports first being 
treated for rape residuals at Eagleville Hospital in 1985.  
See PTSD questionnaire received April 1997; VA Form 21-4142 
received April 2004 ("entire hospital stay due to being 
gangraped and stalked by commander in chief and several men 
in USN due to being transferred.")  However, treatment 
records from Eagleville Hospital clearly focused on alcohol 
and drug dependence treatment based upon diagnoses of alcohol 
dependence, cannabis dependence, amphetamine abuse, and 
borderline personality disorder.  No mention was made, 
whatsoever, of any alleged rape incidents.  

It is important to note that this private hospital has no 
connection with the military or VA.  This medical provider 
has no reason to misstate the facts. 

Additionally, these records describe the appellant as acting 
very childlike and manifesting a great deal of attention 
seeking behavior.  She was also noted to be very tangential 
and bizarre in her verbalizations, having unresolved anger 
issues, having difficulty in developing a belief in a 
positive future, unable to take positive risks that would put 
her in control of her own life, having difficulty in 
developing close relationships with peers, and being unable 
to maintain a real interest in others.

Overall, the treatment records from Eagleville Hospital do 
not provide evidence capable of corroborating this claim but, 
rather, provide evidence tending to show that the appellant 
has a faulty memory of prior events or is lying.

In the November 1999 statement, the appellant alleged that 
her rape trauma had been buried deep within herself "until 
it surfaced by treatment and counseling after 12 years of 
suppression."  

This statement is totally inconsistent with her allegation 
that she recalls being treated for "rape" at Eagleville in 
1985.

Additionally, the private and VA clinical records reflect 
assessments by trained professionals which call into question 
the veracity of the appellant's statements.  Notably, the 
appellant's mental disorder has been described as being 
manifested by disorganized thought, psychosis, delusion, 
grandiosity, paranoia and persecutory delusions.  In 1997, VA 
clinicians noted the appellant to provide "inconsistent 
stories."  During a child custody hearing which appears to 
have been conducted in 1997, a counselor referred to the 
appellant as "given to hyperbole."  A March 1998 private 
psychiatric evaluation noted the appellant to be an "unclear 
historian" who was "significantly impaired by her delusions 
and paranoia."  See also VA clinical record dated June 2007 
(noting appellant's inconsistent statements regarding 
circumstances of a falling incident reported to VA police).

Furthermore, the record contains many unsubstantiated 
allegations from the appellant which, in totality, are simply 
incredible and improbable.  For example, she has made the 
following allegations:

*	accused her treating VA physician of raping her (see VA 
clinical records dated March 1997);
*	accused two previous employers of sexual harassing her 
(see stressor statement received April 1997);
*	accused a female VA clinician as inappropriately asking 
questions about her breasts (see VA clinical record 
dated December 1997);
*	accused a health care provider of forcing her to talk 
about rapes (see Undated Veteran letter to Mr. M.W);
*	accused a VA employee of preventing her from being 
treated for a bug infection (see VA clinical record 
dated February 1997);
*	alleged being falsely arrested by VA Police (see 
Memorandum dated April 26, 1997);
*	reported that a professional stalker wrote on her walls, 
and that her apartment was bugged (see VA clinical 
record dated May 1997);
*	reported that her conservator would try to "maul and 
ball" her, and being a victim of a gang rape in 1999 
(see SSA application);
*	consulting Johnny Cochran, whom she knew from a prior 
security guard job, about vandalism to her house (see VA 
clinical record dated April 1997);
*	living next door to Ed McMahon as a child (see VA 
clinical record dated March 1997);
*	reported being raped "at each of the hospitals she had 
been in the past" and having the FBI tap her phone (see 
Brotman Medical Center Admission record dated June 
2002);
*	reporting an inability to count the amount of times she 
had been raped (see VA clinical record dated January 
2005);
*	being assaulted in a gym to steal her driver's license 
(see Skypark Physical Therapy report dated June 2005);
*	being sexually harassed by another resident (see VA 
clinical record dated July 2005);
*	being sexually assaulted "multiple times" after her 
discharge from service (see VA clinical record dated 
October 2005);
*	claiming that treatment with "Gabitol" caused a rare 
side effect of "my bones stuck out of me" and accusing 
her next door neighbor of sexually harassing her (see 
Veteran statement dated received April 2006);
*	being assaulted in July 2006 (VA clinical record date 
July 2006);
*	accusing a clinician of cornering and approaching her 
(see Veteran statement received in August 2006;
*	being chased by a neighbor in her apartment (see 
Villages at Cabrillo Incident Report dated May 2006); 
and
*	alleging a sexual assault following a hysterectomy (see 
Veteran statement received July 2006).

The Board next notes that the appellant has not been truthful 
to her treating physicians.  For example, during a VA C&P 
examination in 1997, the appellant described an "uneventful 
childhood."  However, a March 1994 psychological report of 
Dr. M.A.G. described in graphic detail the appellant's sexual 
abuse by an older brother at the age of 15.  She further 
reported physical abuse by her mother.  

In April 1997, the appellant's sister reiterated to a VA 
clinician that the appellant had been physically and sexually 
abused by her brother.  See also Brotman Medical Center 
treatment records dated June 2002 (the appellant's denial of 
alcohol use despite a blood alcohol level of .27 percent on 
admission, and reporting Naval service for "at least a 
year."); Champion Medical Group Psychiatric Evaluation dated 
March 1998 (denying a past history of alcohol or drug usage).

During the March 1994 examination, the appellant was not 
forthcoming regarding the reasons for her discharge.  She was 
noted to be "vague" in describing the reasons for her 
discharge, stating that she "wanted to be released from her 
obligation in order not to be stationed overseas."  She had 
already alleged being raped in service, but she made no 
allegation that her discharge bore any relation to the 
claimed rape episode.

In support of her claim, the appellant has submitted several 
lay witness statements in support of her claim.

A December 1997 statement from A.O. recalls visiting the 
appellant at Eagleville Hospital in November 1985.  This 
statement merely corroborates an already established fact of 
record and does not tend to corroborate the claimed in-
service stressors.

A January 1998 statement from a childhood friend and sister-
in-law of the appellant asserted that the appellant had an 
upstanding character who had been looking forward to entering 
the Navy, and had been devastated when she returned from 
active service.  The appellant had disclosed her repeated 
rapes and sexual harassment by her commanding officer in 
service.

Clearly, this individual did not actually witness the alleged 
in-service stressors, and the knowledge of those stressors is 
only gained from report of the appellant herself, which the 
Board finds to be false.  This individual's opinion of the 
appellant's character does not lend any support to this claim 
in light of the overwhelming evidence showing that the 
appellant has made false statements.  The observations of the 
appellant's personality changes after service is not 
consistent with the appellant's own report of pre-service 
history, which includes alcohol and drug usage to the point 
where she "couldn't function."

An undated statement from a friend of the appellant for two 
years indicates that the appellant confided in him to the 
instances of sexual abuse in the Navy.  This individual felt 
that the in-service sexual abuse had caused the appellant to 
suffer from PTSD.  This individual was also aware that a 
post-service clinician had interrogated the appellant about 
being raped in the military.

Again, this individual has no personal knowledge of the 
events that transpired in service, and his recitations of the 
appellant's in-service sexual abuse comes directly from the 
appellant's rejected claims of sexual abuse.  As addressed 
below, the lay witness' personal opinion as to the cause of 
the appellant's PTSD does not constitute competent evidence 
in support of the claim.

A January 1998 statement from J.M., who fathered two of the 
appellant's children indicated this individuals awareness 
that the Veteran had been repeatedly sexually harassed and 
raped during service, and that the Veteran's fright and 
trauma caused her to be discharged from her naval service.  
This individual described symptoms such as extreme alcohol 
and substance abuse, inability to function, tooth grinding, 
nightmares, night sweats, paranoia, irrational behavior and 
legal trouble to her Navy trauma.  

Again, this individual has no personal knowledge of the 
events that transpired in service, and his recitations of the 
appellant's in-service sexual abuse comes directly from the 
appellant's rejected claims of sexual abuse.  The personal 
opinion as to the cause of the appellant's PTSD does not 
constitute competent evidence in support of the claim.

In January 2007, the VA C&P examiner stated that she had no 
reason to doubt the truthfulness of the appellant's stressor 
allegations based upon the manner she related the incident 
and the degree of disorganization she evidenced.

As noted by the Court, the fact that a physician or other 
health professional accepted appellant's description of 
stressors as credible does not, in and of itself, corroborate 
the account of those stressors.  See Swann, 5 Vet. App. at 
233.  The VA examiner based this assessment upon one 
interview at a time when the record consisted of 1/4 of a 
volume.  The Board assesses the appellant's credibility based 
upon a review of the entire evidentiary record, which 
consists of the addition of 53/4 volumes of records.  Thus, the 
VA examiner's assessment of the appellant's credibility is 
greatly outweighed by the entire evidentiary record.

In sum, the Board finds no evidence in the STRs or SPRs which 
tends to corroborate the appellant's claims of sexual 
assault.  To the contrary, the SPRs establish that the 
appellant fraudulently concealed her pre-service history of 
drug usage.  The Board places more weight to the 
contemporaneous records prepared in service, which include 
the appellant's admission that she fraudulently concealed her 
history, than her current allegations to the contrary (which 
are also inconsistent and report a significant pre-service 
history of alcohol and drug usage.  See United States v. 
United States Gypsum Co., supra.  

Simply stated, the Board finds her claims to be totally 
untrustworthy.  The Veteran's statements, overall, are found 
on a factual basis to provide highly probative evidence 
against all claims before the VA.  Any statements made by 
another person based on the Veteran's contentions are to be 
equally dismissed.     

Moreover, the fact that this claimant admitted making false 
statements in service, and now maintains in direct 
contradiction to the contemporaneous documentary evidence 
that reports of her drug use prior to service are false, may 
be considered in assessing her credibility as to any 
evidentiary assertion she makes.  See United States v. 
Phillips, supra.  The Board finds that the appellant is a 
false historian, and her allegations of in-service sexual 
assaults are rejected in full based upon inconsistencies of 
her statements and a total lack of credibility to her claims.  

Similarly, the appellant's witness statements clearly show no 
independent actual knowledge of the facts and circumstances 
surrounding the appellant's discharge, and that the source of 
their knowledge was the appellant.  The facts attested to by 
these witnesses can be no better than those alleged by the 
appellant herself.

Accordingly, the Board finds that the appellant's PTSD, first 
diagnosed after service, does not result from a verified in-
service stressor.  The lay opinions of the appellant and her 
lay witnesses concerning the onset and etiology of the 
appellant's PTSD hold no probative value, as these 
individuals are not shown to possess the requisite knowledge 
and training to speak to the issues of medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no doubt of material fact to be resolved in 
the appellant's favor.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

This case stems from an application for service connection 
filed in October 1996, which is prior to the passage of the 
current notice requirements required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Post-adjudicatory RO letters in March 2001, 
December 2002, May 2003, July 2004, December 2005 and June 
2006, in totality, notified the appellant of the types of 
evidence and/or information deemed necessary to substantiate 
her claim, and the relative developmental duties under the 
VCAA.  By letter dated March 2006, the appellant was notified 
of the downstream issues of establishing a disability and 
effective date of award.  

Important for this case, VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f) (3).

RO letters dated March 19, 1997, November 7, 1997, and 
December 23, 2005 (which included a VA Form 21-0781a 
(STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR 
POST-TRAUMATIC STRESS DISORDER (PTSD) SECONDARY TO PERSONAL 
TRAUMA)) clearly satisfy the notice requirements identified 
in Patton and required by 38 C.F.R. § 3.304(f)(3).

Based upon the above, the Board finds that VA has complied 
with all VCAA content notice requirements applicable to the 
claim on appeal.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§§ 3.159(b) and 3.304(f)(3).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Patton, 12 Vet. App. 272 (1999).  Any timing 
deficiencies were cured with readjudication of the claim in 
the November 2007 supplemental statement of the case (SSOC).  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board finds that no benefit would accrue to the Veteran by 
remanding this case for technical notice compliance, 
particularly in the any showing that prejudicial notice has 
occurred.  See Shinseki, Secretary of Veterans Affairs v. 
Sanders, 556 U.S. ___ (2009), overruling in part Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that the 
claimant, and not VA, holds the burden of establishing 
prejudicial notice error).

VA has a duty to assist the appellant in the development of 
her claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has obtained the appellant's STRs and 
SPRs as well as private and VA clinical records of treatment.  
Furthermore, the RO has obtained records related to the 
appellant's claim for disability benefits with the Social 
Security Administration (SSA).  There are no outstanding 
requests for VA to obtain any additional private medical 
records for which the Veteran has both identified and 
authorized VA to obtain on her behalf.

The Board notes that there is no indication in the record, 
including statements from the appellant, that any 
documentation exists which could served to corroborate the 
alleged sexual assault(s), such as police reports, court 
martial records or medical records.  Thus, there are no 
additional avenues to explore to verify the alleged personal 
assault stressor(s).

In this case, the Board finds the appellant's allegation of 
in-service stressors to be inherently incredible, unreliable 
and unverifiable.  The Board specifically finds that a 
medical expert's review of the STRs and SPRs for any evidence 
which could corroborate the alleged personal assault(s) is 
not warranted, as it would usurp the Board's factual findings 
in this case.  As such, further medical examination or 
opinion is not necessary as the evidence of record is 
sufficient to decide the claims.  The Veteran would simply 
not tell the truth to the examiner, making any additional 
evaluations a useless act. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that VA can obtain.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 
(2002).

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


